Citation Nr: 1542661	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


	

INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

This matter comes before the Board of Veterans' Appeals Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board denied service connection for a psychiatric disorder, and an increased rating for right knee tendonitis based on limitation of motion; however, in May 2015, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the United States Court of Appeals for Veterans Claims (Court) remanded those issues back to the Board for action consistent with the terms of the JMR.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that with respect to entitlement to a rating in excess of 10 percent for right knee tendonitis based on limitation of motion, the Board relied, in large measure, on a March 2010, VA examination report.  That examination report indicates "[r]ange of motion of the right knee extension is 0 degrees neutral with pain.  Flexion is 0 to 110, active and passively with pain."  The examiner failed to specifically address any range of motion loss specifically due to pain.  The parties agreed that, because the March 2010 VA examination report does not address range of motion loss specifically due to pain, a remand is required for VA to procure a new examination and to readjudicate the claim.

The JMR indicated that with respect to entitlement to service connection for an acquired psychiatric disorder, the VA failed to satisfy its duty to assist where it neglected to attempt to obtain records potentially relevant to the Veteran's claim.  During a February 20, 2010, VA examination, the examiner reported that Veteran "states he [is] receiving outpatient treatment from a private mental health provider.  He is taking trazodone and getting psychotherapy."  An authorization for private psychiatric records from the Goldsboro Psychiatric Clinic was signed dated in June 2014 for records dated between 2007 and 2013.  A letter dated in April 2008 from E. H., M.D., private treatment records dated July 2009 to January 2010, and a medication log with dates from July 2008 to January 2013 were obtained in February 2015.  It is unclear whether there are any other outstanding relevant treatment records.  As such, this claim is also remanded to the AOJ to obtain any outstanding VA or private psychiatric treatment records and for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical care providers who treated the Veteran for his right knee and psychiatric disabilities.  Of specific interest are any outstanding private psychiatric records referred to by the Veteran in the February 2010 VA examination report of record and as referenced in the JMR.

After securing the necessary release(s), the AOJ should obtain these records; the AOJ should make efforts to obtain the records of any treatment identified by the Veteran and not already of record.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected right knee tendonitis.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

In reporting the results of the range-of-motion testing, the examiner should identify any objective evidence of pain and any range of motion loss specifically due to pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as the extent this causes additional limitation of motion.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






